           Case 2:20-cv-01323-RAJ-JRC Document 129 Filed 07/23/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 9

10       EL PAPEL LLC,
                                                                CASE NO. 2:20-cv-01323-RAJ-JRC
11                                Plaintiff,
                                                                ORDER EXPANDING
12                 v.                                           SUPPLEMENTAL BRIEFING
13       JAY INSLEE, et al.,

14                                Defendants.

15

16              This matter is before on its Order for Supplemental Briefing (Dkt. 127) and plaintiffs’

17   motion for leave to add additional issues to that supplemental briefing. Dkt. 128. Defendant

18   Ferguson does not oppose the motion, and the City of Seattle defendants have “declined to take a

19   position at this time.” Dkt. 128, at 2. Generally, a request to expand page limitations does not

20   require a response, and the Court declines to await the City’s filing of a responsive brief before

21   ruling on the motion, which is noted for consideration on the same day that it was filed. LCR

22   7(f)(3).

23

24

     ORDER EXPANDING SUPPLEMENTAL BRIEFING -
     1
           Case 2:20-cv-01323-RAJ-JRC Document 129 Filed 07/23/21 Page 2 of 2




 1          The motion for leave to add additional issues to the supplemental briefing is granted.

 2   Dkt. 128. In addition to the topics identified in the Court’s order for supplemental briefing, the

 3   parties may address the relevance of Cedar Point Nursery v. Hassid, 141 S. Ct. 2063 (June 23,

 4   2021) to plaintiffs’ Fifth Amendment takings claim. The supplemental briefing shall not exceed

 5   twelve pages, per brief.

 6          Dated this 23rd day of July, 2021.

 7

 8
                                                           A
                                                           J. Richard Creatura
                                                           Chief United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER EXPANDING SUPPLEMENTAL BRIEFING -
     2
